Exhibit 10.74


PLEDGE AND SECURITY AGREEMENT


 
THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of November 23, 2010 by and among ROGERS CORPORATION, a
Massachusetts corporation (the “Borrower”), the Subsidiaries of the Borrower
listed on the signature pages hereto (together with the Borrower, the “Initial
Grantors,” and together with any additional Material Domestic Subsidiaries,
whether now existing or hereafter formed or acquired which become parties to
this Security Agreement from time to time, in accordance with the terms of the
Credit Agreement (as defined below), by executing a Supplement hereto in
substantially the form of Annex I, the “Grantors”), and JPMORGAN CHASE BANK,
N.A., a national banking association, in its capacity as administrative agent
(the “Administrative Agent”) for itself and for the Secured Parties (as defined
in the Credit Agreement identified below).
 
 
PRELIMINARY STATEMENT
 
The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement.
 
ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.           Terms Defined in the Credit Agreement.  All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.
 
1.2.           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
 
1.3.           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property, letters
of credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided that, notwithstanding the foregoing, Collateral shall
expressly exclude the Excluded Assets.
 
“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Default” means an event described in Section 5.1 hereof.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds in a Deposit Account, and
the Administrative Agent with respect to collection and Control of all deposits
and balances held in a deposit account maintained by any Loan Party with such
banking institution.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“Farm Products” shall have the meaning set forth in Article 9 of the UCC.
 
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, interests in a partnership or limited liability company which
do not constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.
 
 
2

--------------------------------------------------------------------------------

 
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all real and personal property of
the Grantors, subject to the limitations contained in Article II of this
Security Agreement and excluding all Excluded Assets.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor; (e)
all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.
 
 
3

--------------------------------------------------------------------------------

 
 
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement, but excluding the
Excluded Assets.
 
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.
 
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” shall have the meaning set forth in Article 8 of the UCC.
 
“Securities Account” has the meaning set forth in Article 8 of the UCC.
 
“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.
 
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
“Voting Power”  means with respect to any share of Voting Stock, the number of
votes that the holder of such share may cast in an election of members of the
Board of Directors (or analogous governing body) of the issuer of such share.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
GRANT OF SECURITY INTEREST
 
Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations; provided that,
notwithstanding anything to the contrary contained in this Article II, the
amount of Equity Interests in any First-Tier Foreign Subsidiary that is an
Affected Foreign Subsidiary pledged or required to be pledged to the
Administrative Agent hereunder or under any other Collateral Document shall be
automatically limited to the Voting Stock of such First-Tier Foreign Subsidiary
representing not more than 65% of the total Voting Power of all outstanding
Voting Stock of such First-Tier Foreign Subsidiary (and the term “Collateral”
shall not include any other Equity Interests of such First-Tier Foreign
Subsidiary).  For the avoidance of doubt, the grant of a security interest
herein shall not be deemed to be an assignment of intellectual property rights
owned by the Grantors.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:
 
3.1.           Title, Authorization, Validity and Enforceability.  Such Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant
hereto.  The execution and delivery by such Grantor of this Security Agreement
have been duly authorized by proper corporate, limited liability company,
limited partnership or partnership, as applicable, proceedings, and this
Security Agreement constitutes a legal, valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor in all Collateral it now owns or hereafter acquires, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing (it being understood that
enforcement of such security interest in equity of any Foreign Subsidiary may be
subject to the requirements of the jurisdiction in which such Foreign Subsidiary
is located).  When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed in Exhibit “E”, the
Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Liens permitted under Section 4.1.6 hereof.
 
3.2.           Conflicting Laws and Contracts.  Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles or certificate of incorporation,
partnership agreement or by-laws (or similar constitutive documents), or (iii)
the provisions of any indenture, instrument or agreement to which such Grantor
is a party or is subject, or by which it, or its property may be bound or
affected, or conflict with or constitute a default thereunder, or result in or
require the creation or imposition of any Lien in, of or on the property of such
Grantor pursuant to the terms of any such indenture, instrument or agreement
(other than any Lien of the Administrative Agent on behalf of the Secured
Parties).
 
 
5

--------------------------------------------------------------------------------

 
 
3.3.           Principal Location.  Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit
“A”; such Grantor has no other places of business except those set forth in
Exhibit “A”.
 
3.4.           Property Locations.  The Inventory, Equipment and Fixtures of
each Grantor are located solely at the locations of such Grantor described in
Exhibit “A”, other than Inventory in transit and Inventory, Equipment and
Fixtures with a book value not to exceed $1,000,000 in the aggregate.  All of
said locations are owned by such Grantor except for locations (i) which are
leased by such Grantor as lessee and designated in Part B of Exhibit “A” and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor as designated in Part C of Exhibit “A”,
with respect to which Inventory such Grantor has delivered, to the extent
requested by the Administrative Agent, bailment agreements, warehouse receipts,
financing statements or other documents reasonably satisfactory to the
Administrative Agent to protect the Administrative Agent’s and the Secured
Parties’ security interest in such Inventory.
 
3.5.           No Other Names; Etc..  Within the five-year period ending as of
the date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit
“A”.  The name in which such Grantor has executed this Security Agreement is the
exact name as it appears in such Grantor’s organizational documents, as amended,
as filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.
 
3.6.           No Default.  No Default exists.
 
3.7.           Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor are and will be correctly stated in all material
respects in all records of such Grantor relating thereto and in all invoices and
reports with respect thereto furnished to the Administrative Agent by such
Grantor from time to time.  As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.
 
3.8.           Filing Requirements.  None of the Equipment owned by such Grantor
is covered by any certificate of title, except for motor vehicles.  None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (i) motor
vehicles and (ii) Patents, Trademarks and Copyrights held by such Grantor and
described in Part C of Exhibit “B”.  The legal description, county and street
address of the property on which any Fixtures owned by such Grantor are located
is set forth in Exhibit “C” together with the name and address of the record
owner of each such property.
 
3.9.           No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except financing statements (i) naming
the Administrative Agent on behalf of the Secured Parties as the secured party
and (ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
3.10.         Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization.  Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.
 
3.11.         Pledged Securities and Other Investment Property.  Exhibit “D”
sets forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Administrative
Agent.  Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder or as permitted by Section 6.02 of the Credit Agreement.  Each Grantor
further represents and warrants that (i) all Pledged Collateral owned by it
constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued, are fully paid and non-assessable and constitute the percentage of the
issued and outstanding shares of stock (or other Equity Interests) of the
respective issuers thereof indicated in Exhibit “D” hereto, (ii) with respect to
any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC of the applicable jurisdiction as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible and (iii)
to the extent requested by the Administrative Agent, all such Pledged Collateral
held by a securities intermediary is covered by a control agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control.
 
3.12.         Intellectual Property.
 
3.12.1  Exhibit “B” contains a complete and accurate listing as of the Effective
Date of all Intellectual Property of each of the Grantors.  All of the U.S.
registrations, applications for registration or applications for issuance of the
Intellectual Property are to Grantors’ knowledge valid and subsisting, in good
standing and are recorded or is in the process of being recorded in the name of
the applicable Grantor, except as could not reasonably be expected to result in
a Material Adverse Effect.
 
3.12.2  Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.
 
3.12.3  No Person other than the respective Grantor has any right or interest of
any kind or nature in or to the Intellectual Property, including any right to
sell, license, lease, transfer, distribute, use or otherwise exploit the
Intellectual Property or any portion thereof outside of the ordinary course of
the respective Grantor’s business.  Each Grantor has good, marketable and
exclusive title to, and the valid and enforceable power and right to sell,
license, transfer, distribute, use and otherwise exploit, its Intellectual
Property, except as could not be reasonably expected to result in a Material
Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
3.12.4  Each Grantor has taken or caused to be taken commercially reasonable
steps so that none of its Intellectual Property, the value of which to the
Grantors are contingent upon maintenance of the confidentiality thereof, have
been disclosed by such Grantor to any Person other than employees, contractors,
customers, representatives and agents of the Grantors who are parties to
customary confidentiality and nondisclosure agreements with the Grantors, except
as could not be reasonably expected to result in a Material Adverse Effect.
 
3.12.5  To each Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.
 
3.12.6  No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.
 
3.12.7  No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.
 
3.12.8  Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of any material
portion of such Grantor’s business.
 
3.12.9  Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.
 
3.12.10  The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Intellectual Property necessary for the conduct of any material portion of such
Grantor’s business.
 
3.13.         Deposit Accounts and Securities Accounts.  All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit “H”.
 
ARTICLE IV
 
COVENANTS
 
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
 
 
8

--------------------------------------------------------------------------------

 
 
4.1.           General.
 
4.1.1  Inspection.  Each Grantor will permit the Administrative Agent or any
Secured Party, by its representatives and agents to inspect the Collateral in
the manner set forth in Section 4.06 of the Credit Agreement.
 
4.1.2  Taxes.  Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien (other than Permitted
Encumbrances) exists, and (ii) those which by reason of the amount involved or
the remedies available to the taxing authority could not reasonably be expected
to have a Material Adverse Effect.
 
4.1.3  Records and Reports; Notification of Default.  Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent, with
sufficient copies for each of the Secured Parties, such reports relating to the
Collateral as the Administrative Agent shall from time to time reasonably
request in accordance with Section 5.01 of the Credit Agreement.
 
4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 6.02 of the Credit Agreement,
provided that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets of the debtor whether now
owned or hereafter acquired and wheresoever located, including all accessions
thereto and proceeds thereof.”  Each Grantor will take any and all actions
necessary to defend title to the Collateral owned by such Grantor against all
persons and to defend the security interest of the Administrative Agent in such
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.
 
4.1.5  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 6.03 of the Credit Agreement, and
(ii) until such time as such Grantor receives a notice from the Administrative
Agent pursuant to Article VII, proceeds of Inventory and Accounts collected in
the ordinary course of business.
 
4.1.6  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
4.1.7  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will (except to the extent permitted by the Credit
Agreement):
 
 
(i)
preserve its existence and corporate structure as in effect on the Effective
Date;

 
 
(ii)
not change its jurisdiction of organization;

 
 
(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and

 
 
(iv)
not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) with an aggregate book value in excess of $1,000,000, at a
location other than a location specified in Exhibit “A”, (ii) change its name or
taxpayer identification number or (iii) change its mailing address,

 
unless, in each such case, such Grantor shall have given the Administrative
Agent not less than fifteen (15) days’ prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) reasonably
determined that such event or occurrence will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (y) taken such steps (with the cooperation of such Grantor to the
extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral owned by such Grantor.
 
4.1.8  Other Financing Statements.  No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any financing statement
authorized under Section 4.1.4 hereof.  Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection herewith without the
prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.
 
4.2.           Receivables.
 
4.2.1  Intentionally Omitted.
 
4.2.2  Collection of Receivables.  Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor in the ordinary course of business.
 
4.2.3  Delivery of Invoices.  Upon the request of the Administrative Agent, each
Grantor will deliver to the Administrative Agent promptly upon its request after
the occurrence and during the continuance of a Default duplicate invoices with
respect to each Account owned by such Grantor bearing such language of
assignment as the Administrative Agent shall specify.
 
4.2.4  Intentionally Omitted.
 
4.2.5  Electronic Chattel Paper.  If the Collateral of the Grantors shall become
electronic chattel paper with a value in excess of $1,000,000, each applicable
Grantor shall take all steps necessary to grant the Administrative Agent Control
of such electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3.           Maintenance of Goods.  Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
4.4.           Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) deliver to the Administrative Agent promptly
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments with an aggregate value
in excess of $1,000,000 constituting Collateral (if any then exist), (ii) hold
in trust for the Administrative Agent upon receipt and promptly thereafter
deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments with an aggregate value in excess of $1,000,000 constituting
Collateral, (iii) upon the designation of any Pledged Deposits (as set forth in
the definition thereof), deliver to the Administrative Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Administrative Agent
shall specify, (iv) upon the Administrative Agent’s request, after the
occurrence and during the continuance of a Default, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and promptly deliver to the Administrative Agent) any Document
evidencing or constituting Collateral, and (v) upon the Administrative Agent’s
request, deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit “I” hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral.  Such
Grantor hereby authorizes the Administrative Agent to attach each Amendment to
this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.
 
4.5.           Uncertificated Securities and Certain Other Investment
Property.  Each Grantor will permit the Administrative Agent from time to time
to cause the appropriate issuers (and, if held with a securities intermediary,
such securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or, to the extent the same has an
aggregate value in excess of $1,000,000, other types of Investment Property not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Security
Agreement.  To the extent requested by the Administrative Agent, each Grantor
will use all commercially reasonable efforts, with respect to Investment
Property constituting Collateral owned by such Grantor held with a financial
intermediary, to cause such financial intermediary to enter into a control
agreement with the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.
 
4.6.           Stock and Other Ownership Interests.
 
4.6.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing except
to the extent permitted under Section 6.03 of the Credit Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
4.6.2  Issuance of Additional Securities. No Grantor will permit or suffer the
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor.
 
4.6.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.
 
4.6.4  Exercise of Rights in Pledged Securities and other Investment
Property.  Each Grantor will permit the Administrative Agent or its nominee at
any time after the continuance of a Default, without notice, to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.
 
4.7.           Deposit Accounts.  Each Grantor will (i) upon the Administrative
Agent’s request, cause each bank or other financial institution in which it
maintains (a) a Deposit Account to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent in order to give the Administrative Agent Control of the Deposit Account
or (b) other deposits (general or special, time or demand, provisional or final)
to be notified of the security interest granted to the Administrative Agent
hereunder and cause each such bank or other financial institution to acknowledge
such notification in writing and (ii) upon the Administrative Agent’s request
after the occurrence and during the continuance of a Default, deliver to each
such bank or other financial institution a letter, in form and substance
acceptable to the Administrative Agent, transferring ownership of the Deposit
Account to the Administrative Agent or transferring dominion and control over
each such other deposit to the Administrative Agent until such time as no
Default exists.  In the case of deposits maintained with Lenders, the terms of
such letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.  Notwithstanding the foregoing, no Grantor shall be required to deliver
a control agreement for any Deposit Account which does not hold more than
$1,000,000 or any payroll account.
 
4.8.           Letter-of-Credit Rights.  Each Grantor will, upon the
Administrative Agent’s request, cause each issuer of a letter of credit with a
face amount in excess of $1,000,000, to consent to the assignment of proceeds of
such letter of credit in order to give the Administrative Agent Control of the
Letter of Credit Rights to such letter of credit.
 
4.9.           Federal, State or Municipal Claims.  Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim in excess of $1,000,000 against the United States government or any state
or local government or any instrumentality or agency thereof, the assignment of
which claim is restricted by federal, state or municipal law.  Furthermore, upon
the request of the Administrative Agent, each Grantor will execute and deliver
to the Administrative Agent such documents, agreements and instruments, and will
take such further actions (including, without limitation, the taking of
necessary actions under the Federal Assignment of Claims Act of 1940, as amended
(31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)), which the Administrative
Agent may, from time to time, reasonably request, to ensure perfection and
priority of the Liens hereunder in respect of Accounts and General Intangibles
with a value in excess of $1,000,000 in the aggregate owing by any government or
instrumentality or agency thereof, all at the expense of the Borrower.
 
 
12

--------------------------------------------------------------------------------

 
 
4.10.         No Interference.  Each Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
 
4.11.         Insurance.  In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, each Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”).  The amount of  flood insurance required by this Section shall be in an
amount equal to the lesser of the total Commitment or the total replacement cost
value of the improvements.
 
4.12.         Intellectual Property.
 
4.12.1  If, after the date hereof, any Grantor obtains rights to, including, but
not limited to filing and acceptance of a statement of use or an amendment to
allege use with the United States Patent and Trademark Office, or applies for or
seeks registration of, any new patentable invention, Trademark or Copyright in
addition to the Patents, Trademarks and Copyrights described in Part C of
Exhibit “B”, which are all of such Grantor’s Patents, Trademarks and Copyrights
as of the Effective Date, then such Grantor shall give the Administrative Agent
notice thereof, as part of each compliance certificate provided to the
Administrative Agent pursuant to the Credit Agreement.  Each Grantor agrees
promptly upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence such
security interest in a form appropriate for recording in the applicable federal
office.  Each Grantor also hereby authorizes the Administrative Agent to modify
this Security Agreement unilaterally (i) by amending Part C of Exhibit “B” to
include any future Patents, Trademarks and/or Copyrights of which the
Administrative Agent receives notification from such Grantor pursuant hereto and
(ii) by recording, in addition to and not in substitution for this Security
Agreement, a duplicate original of this Security Agreement containing in Part C
of Exhibit “B” a description of such future Patents, Trademarks and/or
Copyrights.
 
4.12.2  As of the Effective Date, no Grantor has any interest in, or title to,
any Copyrights, Intellectual Property Licenses, Patents or Trademarks except as
set forth in Exhibit “B”.  This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Intellectual Property Licenses, Patents and
Trademarks and, upon filing of the Confirmatory Grant of Security Interest in
Copyrights with the United States Copyright Office and filing of the
Confirmatory Grant of Security Interest in Patents with the United States Patent
and Trademark Office, and the filing of appropriate financing statements in the
jurisdictions listed in Exhibit “E” hereto, all action necessary or desirable to
protect and perfect the security interest in, to and on each Grantor’s Patents,
Trademarks or Copyrights has been taken and such perfected security interest is
enforceable as such as against any and all creditors of and purchasers from any
Grantor.  No Grantor has any interest in any Copyright that is necessary in
connection with the operation of such Grantor’s business, except for those
Copyrights identified in Exhibit “B” attached hereto which have been registered
with the United States Copyright Office.
 
 
13

--------------------------------------------------------------------------------

 
 
4.13.        Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor in
excess of $1,000,000 that has arisen in the course of such Grantor’s business in
addition to the Commercial Tort Claims described in Exhibit “F”, which are all
of such Grantor’s Commercial Tort Claims as of the Effective Date, then such
Grantor shall give the Administrative Agent prompt notice thereof, but in any
event not less frequently than quarterly.  Each Grantor agrees promptly upon
request by the Administrative Agent to execute and deliver to the Administrative
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Administrative Agent to evidence the grant of a security
interest therein in favor of the Administrative Agent.
 
4.14.         Updating of Exhibits to Security Agreement.  The Company will
provide to the Administrative Agent, concurrently with the delivery of the
certificate of a Financial Officer of the Company as required by Section 5.01(c)
of the Credit Agreement, updated versions of the Exhibits to this Security
Agreement (provided that if there have been no changes to any such Exhibits
since the previous updating thereof required hereby, the Borrower shall indicate
that there has been “no change” to the applicable Exhibit(s)).
 
ARTICLE V
 
DEFAULT
 
5.1.           The occurrence of any one or more of the Events of Default (as
defined in the Credit Agreement) shall constitute a Default hereunder.
 
5.2.           Remedies.
 
5.2.1  Upon the occurrence and during the continuance of a Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
exercise any or all of the following rights and remedies:
 
 
(i)
Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to a Default.

 
 
(ii)
Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.

 
 
(iii)
Give notice of sole control or any other instruction under any Deposit Account
Control Agreement or other control agreement with any securities intermediary
and take any action therein with respect to such Collateral.

 
 
(iv)
Without notice (except as specifically provided in Section 8.1 hereof or
elsewhere herein, demand or advertisement of any kind to any Grantor or any
other Person) enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises of elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

 
 
14

--------------------------------------------------------------------------------

 
 
 
(v)
Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

 
5.2.2  The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
5.2.3  The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.
 
5.2.4  Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent.  The Administrative Agent may,
if it so elects, seek the appointment of a receiver or keeper to take possession
of Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.
 
5.2.5  If, after the Credit Agreement has terminated by its terms and all of the
Secured Obligations have been paid in full, there remain outstanding Secured
Swap Obligations or Secured Banking Services Obligations, the Required Lenders
may exercise the remedies provided in this Section 5.2 upon the occurrence of
any event which would allow or require the termination or acceleration of any
Secured Swap Obligations or Secured Banking Services Obligations.
 
5.2.6  Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.
 
5.2.7  Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.2.1
above.  Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
 
 
15

--------------------------------------------------------------------------------

 
 
5.3.           Grantors’ Obligations Upon Default.  Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:
 
5.3.1  Assembly of Collateral.  Assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places specified by the Administrative Agent.
 
5.3.2  Secured Party Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.
 
5.3.3  Prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify.
 
5.3.4  Take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.
 
5.4.           License.  The Administrative Agent is hereby granted a license or
other right to use, following the occurrence and during the continuance of a
Default, without charge, each Grantor’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks, customer
lists and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral, and, following the occurrence and during the
continuance of a Default, such Grantor’s rights under all licenses and all
franchise agreements shall inure to the Administrative Agent’s benefit.  In
addition, each Grantor hereby irrevocably agrees that the Administrative Agent
may, following the occurrence and during the continuance of a Default, sell any
of such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased such Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Security Agreement, may sell Inventory which bears any
trademark owned by or licensed to such Grantor and any Inventory that is covered
by any copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
WAIVERS, AMENDMENTS AND REMEDIES
 
No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Material Domestic Subsidiary as a Grantor hereunder by
execution of a Security Agreement Supplement in the form of Annex I (with such
modifications as shall be acceptable to the Administrative Agent) shall not
require receipt of any consent from or execution of any documentation by any
other Grantor party hereto.  All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Secured Obligations
have been paid in full.
 
ARTICLE VII
 
PROCEEDS; COLLECTION OF RECEIVABLES
 
7.1.           Lockboxes.  Upon request of the Administrative Agent after the
occurrence and during the continuance of a Default, each Grantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.
 
7.2.           Collection of Receivables.  The Administrative Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Secured Parties.  In
such event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent.  Upon receipt
of any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements.  The Administrative Agent shall hold and apply funds so received
as provided by the terms of Sections 7.3 and 7.4 hereof.
 
7.3.           Special Collateral Account.  The Administrative Agent may, after
the occurrence and during the continuance of a Default, require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations.  No Grantor shall have any control whatsoever over
said cash collateral account.  If no Default has occurred and is continuing, the
Administrative Agent shall promptly deposit the collected balances in said cash
collateral account into the applicable Grantor’s general operating account with
the Administrative Agent.  If any Default has occurred and is continuing, the
Administrative Agent may (and shall, at the direction of the Required Lenders),
from time to time, apply the collected balances in said cash collateral account
to the payment of the Secured Obligations whether or not the Secured Obligations
shall then be due.
 
 
17

--------------------------------------------------------------------------------

 
 
7.4.           Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.
 
ARTICLE VIII
 
GENERAL PROVISIONS
 
8.1.           Notice of Disposition of Collateral; Condition of
Collateral.  Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made.  To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Borrower, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  The Administrative Agent
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale.  To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such other Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any other Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.
 
8.2.          Limitation on Administrative Agent’s and other Secured Parties’
Duty with Respect to the Collateral.  The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral.  Each Grantor acknowledges that the
purpose of this Section 8.2 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would be commercially
reasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.2.  Without limitation upon the foregoing, nothing contained
in this Section 8.2 shall be construed to grant any rights to any Grantor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Security Agreement or by applicable law in the absence of
this Section 8.2.
 
 
18

--------------------------------------------------------------------------------

 
 
8.3.           Compromises and Collection of Collateral.  Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if a
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
 
8.4.           Secured Party Performance of Grantor’s Obligations.  Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Administrative Agent for any
reasonable amounts paid by the Administrative Agent pursuant to this Section
8.4.  Each Grantor’s obligation to reimburse the Administrative Agent pursuant
to the preceding sentence shall be a Secured Obligation payable on demand.
 
8.5.           Authorization for Secured Party to Take Certain Action.  Each
Grantor irrevocably authorizes the Administrative Agent at any time and from
time to time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Collateral owned by such Grantor and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (v) subject to the terms of Section 4.1.5 hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Article VII and (vii) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith, provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
8.6.           Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.8 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.6 shall be specifically enforceable against the Grantors.
 
8.7.           Use and Possession of Certain Premises.  Upon the occurrence and
during the continuance of a Default, the Administrative Agent shall be entitled
to occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.
 
8.8.           Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 hereof
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1.5 hereof) shall be binding upon the Administrative Agent or
the Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Lenders.
 
8.9.          Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
8.10.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, hereunder.
 
 
20

--------------------------------------------------------------------------------

 
 
8.11.         Survival of Representations.  All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.12.         Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by a Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Administrative Agent for any and all
reasonable out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral).  Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.
 
8.13.         Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.14.         Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been indefeasibly paid in cash and
performed in full (or with respect to any outstanding Letters of Credit, a cash
deposit or backup Letter of Credit has been delivered to the Administrative
Agent as required by the Credit Agreement) and no commitments of the
Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.
 
8.15.         Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings among the Grantors and the Administrative Agent relating to the
Collateral.
 
8.16.         Governing Law; Jurisdiction; Waiver of Jury Trial.
 
8.16.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
8.16.2  Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.
 
 
21

--------------------------------------------------------------------------------

 
 
8.16.3  Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2.  Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
8.16.4  Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Borrower as its agent
for service of process.  Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.
 
8.16.5  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
8.17.         Indemnity.  Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Secured
Parties, and their respective successors, assigns, agents and employees, from
and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature  (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Administrative Agent or
any Secured Party is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement or any other Loan Document, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the Secured Parties or any Grantor,
and any claim for patent, trademark or copyright infringement); provided that
such indemnity shall not, as to the Administrative Agent or any Secured Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Person or (y) a material breach by such Person of its
express contractual obligations under the Loan Documents pursuant to a claim
made by any Grantor.
 
 
22

--------------------------------------------------------------------------------

 
 
8.18.         Subordination of Intercompany Indebtedness.  Each Grantor agrees
that any and all claims of such Grantor against any other Grantor (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations, provided that, and not in contravention of the foregoing,
so long as no Default has occurred and is continuing, such Grantor may make
loans to and receive payments in the ordinary course of business with respect to
such Intercompany Indebtedness from each such Obligor to the extent not
prohibited by the terms of this Security Agreement and the other Loan
Documents.  Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Secured Parties and the Administrative Agent in those
assets.  No Grantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until this Security Agreement has terminated in accordance with Section
8.14.  If all or any part of the assets of any Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, and whether
by reason of liquidation, bankruptcy, arrangement, receivership, assignment for
the benefit of creditors or any other action or proceeding, or if the business
of any such Obligor is dissolved or if substantially all of the assets of any
such Obligor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Secured Obligations,
due or to become due, until such Secured Obligations (other than contingent
indemnity obligations) shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Grantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
termination of this Security Agreement in accordance with Section 8.14, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of the Grantor where necessary), for
application to any of the Secured Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Grantor as the property of the
Secured Parties.  If any such Grantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each Grantor
agrees that until the termination of this Security Agreement in accordance with
Section 8.14, no Grantor will assign or transfer to any Person (other than the
Administrative Agent or the Borrower or another Grantor) any claim any such
Grantor has or may have against any Obligor.
 
8.19.         Severability.  Any provision in this Security Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
8.20.         Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
NOTICES
 
9.1.           Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 9.01 of the Credit Agreement.  Any
notice delivered to the Borrower shall be deemed to have been delivered to all
of the Grantors.
 
9.2.           Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.  It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.
 
[Signature Pages Follow]
 
 
 

 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.
 

 
ROGERS CORPORATION, as a Grantor
      By:  /s/ Dennis M. Loughran                      
Name:  Dennis M. Loughran
 
Title: Vice President
     
WORLD PROPERTIES, INC., as a Grantor
      By:  /s/ Dennis M. Loughran                      
Name:  Dennis M. Loughran
 
Title: Vice President

 
 
 
 
 
Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:   /s/ D. Scott Farquhar                     
Name:  D. Scott Farquhar
Title:  Vice President
 
 
 
 
 
Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)
 
 
 
Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:
 
 

  _________________________   _________________________  
_________________________   _________________________      
Attention:_________________                 Locations of Real Property,
Inventory, Equipment and Fixtures:     A. Owned Locations of Inventory,
Equipment and Fixtures of the Grantors:                             B. Leased
Locations of Inventory, Equipment and Fixtures of the Grantors (Include
Landlord’s Name):                             C. Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
warehouse operator or other bailee or consignee of Inventory and Equipment of
the Grantors):

 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)
 
 
 
 
A. [Reserved]
 
B. Aircraft/engines, ships, vessels, railcars, other vehicles and similar
equipment governed by federal statute:
 
 
Description
Registration Number

 
 
 
 
 
 
 
C.  Patents, copyrights and trademarks protected under federal law*:

 
 
 
 
 
 

--------------------------------------------------------------------------------

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
(See Section 3.8 of Security Agreement)


Legal description, county and street address of property on which
Fixtures are located:
 
 
 
 
 
 
 
Name and Address of Record Owner:
 
____________________________
____________________________
____________________________
____________________________
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
List of Pledged Securities
(See Section 3.11 of Security Agreement)
 
 
A. STOCKS:
 
Issuer
Certificate Number
Number of Shares

 
 
 
 
 
 
B. BONDS:
 
Issuer
Number
Face Amount
Coupon Rate
Maturity

 
 
 
 
 
 
C. GOVERNMENT SECURITIES:
 
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity

 
 
 
 
 
 
D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):
 
Issuer
Description of Collateral
 
Percentage Ownership Interest

 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”
(See Section 3.1 of Security Agreement)


OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)


COMMERCIAL TORT CLAIMS


[Describe parties, case number (if applicable), nature of dispute]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “G”
(See Section 3.10 of Security Agreement)


FEDERAL EMPLOYER IDENTIFICATION NUMBER;
STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION
 
 
GRANTOR1
Federal Employer
Identification
Number
 
Type of
Organization
State of
Organization or
Incorporation
State
Organization
Number
Rogers Corporation
 
 
 
[__________]
 
Corporation
Massachusetts
[__________]
World Properties, Inc.
 
[__________]
Corporation
Illinois
[__________]

 
 
 
 

--------------------------------------------------------------------------------

1 Borrower to confirm.
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT “H”
(See Section 3.5 of Security Agreement)


DEPOSIT ACCOUNTS
 
 
 
 
 
Name of Grantor
 
 
 
Name of Institution
 
 
 
Account Number
                             

 
 
SECURITIES ACCOUNTS
 
 
 
 
 
Name of Grantor
 
 
 
Name of Institution
 
 
 
Account Number
                             

 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT “I”
(See Section 4.4 of Security Agreement)


AMENDMENT
 




This Amendment, dated ________________, 20____ is delivered pursuant to Section
4.4 of the Security Agreement referred to below.  All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the Security
Agreement.  The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct.  The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated November [__], 2010,
between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, (the “Security Agreement”) and that the Collateral listed
on Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in said Security Agreement.
 



 
By:_________________________________
 
Name:
 
Title:

 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE  I TO AMENDMENT


STOCKS


 
Name of
Grantor
 
 
Issuer
 
Certificate
Number(s)
 
 
Number of
Shares
 
 
Class of Stock
Percentage of
Outstanding
Shares
                       



BONDS


Name of
Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
                       



GOVERNMENT SECURITIES


Name of
Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
                           



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership
Interest
               



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
 
 
 
10

--------------------------------------------------------------------------------

 
 
ANNEX I
 
to
 
PLEDGE AND
 
SECURITY AGREEMENT
 
Reference is hereby made to the Pledge and  Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of November 23, 2010, made by each of ROGERS CORPORATION,
a Massachusetts corporation (the “Borrower”) and the other Subsidiaries of the
Borrower listed on the signature pages thereto (together with the Borrower, the
“Initial Grantors”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement.  By its execution below, the
undersigned, [NAME OF NEW GRANTOR], a [__________] [corporation/limited
liability company/limited partnership] (the “New Grantor”) agrees to become, and
does hereby become, a Grantor under the Agreement and agrees to be bound by the
Agreement as if originally a party thereto.  By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in the Agreement are true and correct in all respects
as of the date hereof.  New Grantor represents and warrants that the supplements
to the Exhibits to the Agreement attached hereto are true and correct in all
respects and such supplements set forth all information required to be scheduled
under the Agreement. New Grantor shall take all steps necessary and required
under the Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against New Grantor’s Collateral.
 
IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this ___________ day of ____________, 20___.
 



 
[NAME OF NEW GRANTOR]
         
By:__________________________
 
Title:_________________________

 
 
 
 
 
1